McGown, J.,
(after stating the facts.) It being conceded that the only defense relied on was as to the non-expiration of the credit given on the sale, the only question to be considered is whether this action was prematurely brought; if so, the action of the trial justice in dismissing the complaint was proper. By the terms of sale, as testified to, and which testimony is uncontradicted, it is optional with the defendant to have the goods on 30 days, three off; but that if he did not pay cash for the goods in 30 days, with the discount off, he was to give a four-months’ note in settlement. Hot having given the note, and plaintiff having waited until after the expiration of the 30 days, the bill, at the option of the plaintiff, became due, and the plaintiff had then a good cause of action. Defendant promised to give a four-months note. Hot having done so, and not having complied with his agreement, plaintiff had a right to assume that the credit was not required. I think that the trial justice erred in dismissing the complaint; that defendant should have been put upon his defense; and that the whole matter should have been submitted to the jury, under a proper charge of the justice as to the legal effect and proper construction and meaning of the agreement of sale of the goods in question. Without considering the question of fraud, or other questions *661raised upon the trial, I think the judgment appealed from should be reversed, and a new trial ordered, with costs to abide the event.
Browne and Ehrlich, JJ., concur.